Currie, C. J.
(concurring in part and dissenting in part).
While I concur in the result, I must respectfully dissent from that part of the opinion which holds that the words of the constitutional amendment, “Except as the legislature may provide otherwise,” is confined to *736prospective action of the legislature. I am of the opinion that these words have reference to any inconsistent action of the legislature whether taken before or after the adoption of the amendment.
As I construe the amendment, it merely made it clear that the constitution does not require that a visit to a mercantile establishment or other place be deemed consideration for purposes of defining a lottery, but leaves it to the legislature to adopt a definition of consideration which would include a visit to a mercantile establishment or other place. The legislature had previously done this by its adoption of the Criminal Code in 1955 containing the definition of consideration contained in sec. 345.01 (2) (b), Stats. The constitutional amendment did not modify such legislative definition.
This view of the effect of the constitutional amendment makes it relatively easy to arrive at the interpretation of sec. 945 (2) (b) 1 and 2, Stats., as changed by ch. 645, Laws of 1965, placed thereon by this court’s opinion. Ch. 645 merely restored the status that continued to exist up until the enactment of ch. 122, Laws of 1965, with respect to a visit to a mercantile establishment or other place constituting consideration.
I am authorized to state that Mr. Justice Wilkie joins in this concurring-dissenting opinion.